Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isakson et al (US 4,640,838) previously cited, in view of JP 2011111196A new cited.  Regarding claims 1 and 12, Isakson discloses self-venting vapor-tight microwave oven package comprising a container (30, 40, 50) formed by at least one container wall (Figure 4, 5, 6), said container walls 4surrounding a package interior and being substantially impermeable to gasses (col. 4, lines 64-68 through col. 5, lines 1-2, and col. 5, lines 40-46);  5a ventilation hole (36, 46, 58) penetrating one of the container walls;  6a sealing patch (24, 44, 56) applied to the container wall (34, 42, 52) so as to seal the ventilation 7hole 8.  However, Isakson does not disclose the sealing patch .  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isakson et al (US 4,640,838) previously cited, in view of JP 2011111196A new cited, and further in view of Butzloff et al (US 2011/0059284) previously cited. Isakson/JP 2011111196A discloses substantially all features of the claimed invention except the sealing material .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isakson et al (US 4,640,838) previously cited, in view of JP 2011111196A new cited, and further in view of Hubbard et al (US 6,055,786) both previously cited.  Isakson/JP 2011111196A discloses substantially all features of the claimed invention except the sealing material is a temperature sensitive ink.  Hubbard discloses a sealing material is a temperature sensitive ink (abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Isakson/JP 2011111196A the sealing material is a temperature sensitive ink as taught by Hubbard in order to provide indicating obtainment of a proper sealing temperature to the package.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isakson et al (US 4,640,838) previously cited, in view of JP 2011111196A new cited, and further in view of Weaver et al (US 2009/0320684) both previously cited.  Isakson/JP 2011111196A discloses substantially all features of the claimed invention except the porous layer is made from an open mesh or non-woven high density polyethylene (HDPE).  Weaver discloses a porous layer (265, 266) is made from an open mesh or non-woven high density polyethylene (HDPE) (par. 0140-0142).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Isakson/JP 2011111196A except the porous layer is made from an open mesh .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isakson et al (US 4,640,838) previously cited, in view of JP 2011111196A new cited, and Weaver et al (US 2009/0320684) previously cited and further in view of O’Brien et al (US 2002/0132107) also previously cited.  Isakson/JP 2011111196A/Weaver discloses substantially all features of the claimed invention including Weaver discloses the sealing layer (260) is microporous or microperforated (par. 0107), but does not disclose the microporous or microperforated sealing layer enabling a modified atmosphere having an O2 concentration less than 20.9% O2 and CO2 concentration of greater than 0.3% to be established in the package interior when fresh, respiring produce is contained within the package.  O’Brien discloses a sealing layer is microporous or microperforated (par. 0041), enabling a modified atmosphere having an O2 concentration and CO2 concentration to be established in the package interior when fresh, respiring produce is contained within the package (par. 0053).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize Isakson/JP 2011111196A/Weaver a sealing layer is microporous or microperforated, enabling a 2 concentration and CO2 concentration to be established in the package interior when fresh, respiring produce is contained within the package in order to control limited gas permeable.  With regard to “an O2 concentration less than 20.0% and CO2 concentration of greater than 0.3%”, It would have been obvious to one ordinary skill in the art at the time the invention was made to have a microporous of microperforated sealing layer enabling a modified atmosphere having an O2 concentration less than 20.0% and CO2 concentration of greater than 0.3% in order to modify atmosphere for user specific application.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 9-17 have been considered but are moot in new ground of rejection.
The new applied reference JP 2011111196A discloses A steam-venting label (5) with plurality of pores (31, Figure 1) stuck to the surface of lid through sticking portion (7), shrinks during microwave process and the steam-venting inherently discharges by the natural gravity without pressure build up.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 22, 2021